MEMORANDUM **
Gerald Curtis Delger appeals the district court’s order revoking his supervised release and imposing an 18-month sentence. He originally pleaded guilty to theft of government property, in violation of 18 U.S.C. § 641.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Delger has filed a brief *151stating there are no issues, and a motion to withdraw as counsel of record. No pro se brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.